08/19/2020



                                                                            Case Number: DA 19-0372
        IN THE SUPREME COURT OF THE STATE OF MONTANA
                             No. DA 19-0372


STATE OF MONTANA,
                 Plaintiff and Appellee,
           v.


MICKEY RODNEY PAYNE,
                 Defendant and Appellant.


                                 ORDER


     Upon consideration of Counsel’s motion to withdraw as counsel of

record, and good cause appearing, IT IS HEREBY ORDERED that the

Defendant/Appellant in this matter shall file a response to this motion

within thirty (30) days of the date of this Order. The response must be

served upon all counsel of record, including the Attorney General, the

County Attorney, and the Appellate Defender Division.

     IT IS FURTHER ORDERED that the Clerk of this Court give

notice of this Order by mail to all counsel of record and to the

Defendant/Appellant at his last known address.



                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                      August 19 2020